Case 2:05-cr-80955-DML-RSW ECF No. 1726, PageID.11189 Filed 06/02/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN


  UNITED STATES OF AMERICA,

                                                Case No. 05-80955-2

  -vs-                                          HON. DAVID M. LAWSON


  DEMETRIUS EDWARD FLENORY,

                   Defendant.

  ______________________________________/

                                STIPULATION

         On September 12, 2008, Judge Avern Cohn sentenced Defendant

  Demetrius Edward Flenory to 360 months in custody (which represented

  the low end of the applicable guidelines range) based on his conviction for

  continuing criminal enterprise (“CCE”) as charged in Count Two and 240

  months based on this conviction for conspiracy to launder monetary

  instruments. Defendant’s adjusted offense level at the time of the original

  sentencing was 42 and the resulting sentencing guidelines range was 360

  months to life (based on a criminal history category II).

         The parties stipulate that Defendant meets the criteria under



                                       1
Case 2:05-cr-80955-DML-RSW ECF No. 1726, PageID.11190 Filed 06/02/21 Page 2 of 2




  United States Sentencing Guidelines Amendment 782 and 788, the

  retroactive amendments to the sentencing guidelines for drug cases.

  Thus, Defendant’s amended guideline range would be based on offense

  level 40, which results in a guideline range of 324 to 405 months in

  custody for the drug count (that carries a 240-month mandatory

  minimum penalty).

       The parties stipulate that this Court, may in its discretion, reduce

  Defendant’s sentence pursuant to 18 U.S.C. § 3582(c)(2). If the Court

  exercises its discretion and reduces Defendant’s sentence, it may result

  in a sentence as low as: 324 months.



  s/Brittany K. Barnett                    s/Dawn N. Ison
  Attorney for Defendant                   Assistant U.S. Attorney
  3400 Oak Grove Ave., Suite 370           211 W. Fort St., Suite 2001
  Dallas, Texas 75204                      Detroit, MI 48226
  (214) 919-4421                           (313) 226-9567
  Email: bkb@brittanykbarnett.com          Email: dawn.ison@usdoj.gov


  Date: June 2, 2021




                                       2
